Order filed February 11, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00997-CV
                                   ____________

MICHAEL SCROGGINS D/B/A 2 WHEEL CITY, KEVIN EARL HUGHES
            AND WALTHER NAHUN PENA, Appellants

                                        V.

                       CTC FINANCIAL, LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1132938

                                     ORDER

      The notice of appeal in this case was filed December 17, 2019. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On January 21, 2020, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court that arrangements have
been made to pay for the clerk’s record on or before February 26, 2020. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.